Appellant was convicted in the Superior Court of Tulare County of the offense of issuing checks drawn upon certain banks wherein he did not have on deposit sufficient funds to meet said checks upon their presentation. Judgment was pronounced on May 1, 1931, on which day appellant gave written notice that he appealed from the judgment. [1] The notice and application for a transcript of the phonographic reporter's notes required to be filed under the provisions of section 7 of rule 2 of the Rules of the Judicial Council of the state of California promulgated for the Supreme Court and the District Courts of Appeal, was not filed. Respondent moves to dismiss the appeal upon the ground that said application has not been filed in conformity with the provisions of the said rule hereinabove mentioned. Section 7 of said rule 2 provides that upon an appeal by a defendant from a judgment of conviction the appellant must, within five days after giving notice of the appeal, file with the clerk of the court and present an application to the trial court stating in general terms the grounds of the appeal and the points upon which appellant relies, and designate what portions of the phonographic reporter's notes it will be necessary to have transcribed to fairly present the points relied upon. The rule further provides as follows: "If such application is not filed within said time the appeal shall be dismissed."
No appearance has been made in this court by appellant to resist the granting of the motion, and inasmuch as the filing of the application is made a necessary prerequisite to the prosecution of an appeal from a judgment of conviction, this court is without jurisdiction to consider the appeal herein. (People v. Schroeder, 112 Cal.App. 550 [297 P. 105]; *Page 730 People v. Riga, 104 Cal.App. 477 [285 P. 1069]; People
v. Davis, 103 Cal.App. 318 [284 P. 516]; People v. Shaw,81 Cal.App. 312 [253 P. 747].)
It is therefore ordered that the motion of respondent to dismiss the appeal be granted and the appeal is dismissed.
Barnard, P.J., and Marks, J., concurred.